Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1, 3-12 and 14-22 are currently pending in the application.

Response to Amendment
The applicant amended independent claims 1, 11, 12 and 22 to correct the minor informalities as indicated in the previous Office Action and the objections to the claims have been withdrawn.
The applicant amended independent claims 1, 11, 12 and 22 with features similar to “wherein the candidate set includes a set product between: a discrete set of primitive shape types, and for each primitive shape type, a respective discrete set of one or more parameter domains each of a respective continuous parameter, each parameter domain having respective parameters values of the respective continuous parameter, each primitive shape type forming, with a respective parameter value for each of the respective discrete set of one or more parameter domains, a respective element of the candidate set, and wherein for each of one or more primitive shape types, the one or more respective continuous parameters include one or more dimensional parameters, the dimensional parameters being parameters that define a size of characteristic dimensions of a shape of a given primitive shape type.”

Allowable Subject Matter
The applicant’s arguments are persuasive and they are adopted as reason for allowance.

Claims 1, 3-12 and 14-22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
a).	Williams (2016/0232259) teaches that “A system for constructing a virtual 3D model of one or more objects within a scene, where the virtual 3D model contains one or more flat faces on each object constructed. In some embodiments, the system may include at least one processing device configured to: receive, through a data interface, data describing a set of measurements of observed portions of the one or more objects in the scene, where the set of measurements was performed by one or more measurement devices; receive, through a data interface or user input device, one or more shape definitions, where the shape definitions define the possible shapes of a virtual 3D model of an object, and where the virtual 3D model of an object is to be constructed from the measurement data, and where the shapes contain one or more regions with primitive geometries.” (Williams: Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611